DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October 2022 has been entered.
 
Response to Amendment
The amendment filed 6 October 2022 has been entered. Claims 14, 16-22, and 24-34 remain pending in the application.

Claim Objections
Claim 27 is objected to because of the following informalities:
In lines 2-3 of claim 27, “the inner tube is configured to provide the closure force to the inner tube” should read “the distal spring is configured to provide the closure force to the inner tube”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19, 22, and 24-34, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A preliminary amendment filed after the filing date of the application is not part of the original disclosure of the application. 37 C.F.R. 1.115(a)(2).
Regarding claim 17, “wherein the trigger is moveable relative to the housing between a first position, a second position, and a third position, and wherein the force limiting mechanism is configured to exclusively limit the closure force the inner tube can apply to the clamp arm based on movement of the trigger between the second position to the third position” was not described in the original disclosure.
Regarding claim 19, “wherein the distal spring is configured to provide the closure force to the inner tube, and wherein the proximal spring is configured to limit the closure force the distal spring can provide to the inner tube” was not described in the original disclosure.
Regarding claim 22, “a first preloaded spring confiqured to limit the closure force the inner tube is confiqured to provide to the clamp arm … and a second preloaded spring configured to limit the closure force the inner tube is confiqured to provide to the clamp arm” was not described in the original disclosure. Claims 24-29 are rejected as depending from claim 22.
Regarding claim 25, “wherein the actuator is moveable relative to the housing between the unactuated position, the actuated position, and an intermediate position between the unactuated position and the actuated position, and wherein the force limiting system is configured to exclusively limit the closure force the inner tube can apply to the clamp arm based on movement of the actuator between the intermediate position to the actuated position” was not described in the original disclosure.
Regarding claim 27, “wherein the inner tube is configured to provide the closure force to the inner tube, and wherein the proximal spring is configured to limit the closure force the distal spring can provide to the inner tube” was not described in the original disclosure.
Regarding claim 30, “wherein the distal spring is configured to deform to provide the closure force to the actuation member, and wherein the proximal spring is configured to deform to limit the closure force the distal spring can provide to the actuation member” was not described in the original disclosure. Claims 31-34 are rejected as depending from claim 30.
Regarding claim 31, “wherein the actuator is movable between an unactuated position, an intermediate position, and an actuated position, and wherein the proximal spring is configured to exclusively limit the closure force the distal spring can provide to the actuation member based on movement of the actuator between the intermediate position and the actuated position” was not described in the original disclosure.
Regarding claim 34, “wherein the proximal spring and the distal spring are configured to limit the closure force the distal spring can provide to the actuation member based on movement of the actuator between the unactuated position and the intermediate position” was not described in the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, it is unclear how the distal spring can limit its own closure force.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 14, 16-22, and 24-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messerly (US 2001/0025184) in view of Lucey et al. (US 5,782,834).
Regarding claim 14, Messerly discloses an ultrasonic surgical instrument (paragraph 0001), comprising: an end effector, comprising: an ultrasonic blade (fig. 3, element 88); and a clamp arm 300 pivotable relative to the ultrasonic blade between an open position and a closed position (paragraph 0078); a shaft assembly extending proximally from the end effector, wherein the shaft assembly comprises: an outer tube 160; and an inner tube 170 movable relative to the outer tube, wherein the inner tube is operably coupled to the clamp arm, wherein movement of the inner tube is configured to pivot the clamp arm between the open position and the closed position, and wherein the inner tube is configured to apply a closure force to the clamp arm (paragraph 0096); an ultrasonic waveguide 179 extending proximally from the ultrasonic blade through the shaft assembly; a housing (fig. 2A, element 130) extending proximally from the shaft assembly, wherein the housing comprises a trigger 136, and wherein the inner tube is moveable relative to the outer tube based on movement of the trigger (paragraph 0069).
Messerly discloses the invention essentially as claimed except for a force limiting mechanism operably coupled to the trigger and the inner tube, wherein the force limiting mechanism is configured to limit the closure force the inner tube can apply to the clamp arm without decoupling the trigger and the inner tube. Lucey teaches surgical jaws having a spring-based force-limiting mechanism (fig. 2, elements 146 and 152), in order to limit the closure force (col. 11, line 61 to col. 12, line 10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Messerly with a spring-based force-limiting mechanism as taught by Lucey, in order to limit the closure force. Examiner notes that the passage cited by applicant refers to a situation where the jaws are clamped on a rigid object. In such a situation, applicant’s springs would also absorb all of the trigger movement and thereby decouple the movement of the trigger from the movement of the inner tube. During normal use, Lucey’s spring 152 limits the closure force without decoupling the trigger and the inner tube.
Regarding claim 16, distal movement of the inner tube pivots the clamp arm towards the open position, wherein proximal movement of the inner tube pivots the clamp arm towards the closed position (Messerly; paragraph 0096), and wherein the force limiting mechanism is configured to limit the closure force the inner tube can apply to the clamp arm based on the proximal displacement of the inner tube. Examiner notes that spring 152 provides a resisting force that varies depending on the displacement of the inner tube.
Regarding claim 17, the trigger is moveable relative to the housing between a first position, a second position, and a third position, and wherein the force limiting mechanism is configured to exclusively limit the closure force the inner tube can apply to the clamp arm based on movement of the trigger between the second position to the third position (Lucey; col. 11, line 61 to col. 12, line 10; movement from the first to second position (i.e. when the force applied to the trigger does not exceed 130 lbs) does not cause compression of the spring; movement from the second to third position (i.e. greater than 130 lbs) does).
Regarding claim 18, the force limiting mechanism comprises a proximal spring (Lucey; fig. 2, element 152) and a distal spring 146.
Regarding claim 19, the distal spring (Lucey; fig. 2, element 146) is operably coupled to the inner tube, wherein the distal spring is configured to provide the closure force to the inner tube (col. 11, ll. 61-64; below 130 lbs, the distal spring pushes element 143), and wherein the proximal spring 152 is configured to limit the closure force the distal spring can provide to the inner tube (element 152 provides the counter force to prevent axial movement of element 143 when the force applied to the trigger exceeds 130 lbs).
Regarding claims 20 and 21, modified Messerly discloses the invention essentially as claimed except wherein the distal spring is preloaded at less than 10 pounds and the proximal spring is preloaded at about 12.5 pounds. However, like the instant application, Messerly discloses an ultrasonic cutter (paragraph 0090). Furthermore, it is well known that different types of tissue (e.g. bone and fat) permit different clamping forces. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the spring values, in order to accomplish the shared purpose of clamping and severing tissue.
Regarding claim 22, Messerly discloses an ultrasonic surgical system, comprising: an ultrasonic transducer (fig. 1, element 82; paragraph 0058); and a surgical instrument, comprising: an end effector, comprising: an ultrasonic blade (fig. 3, element 88); and a clamp arm 300 movable relative to the ultrasonic blade between an open position and a closed position; a shaft assembly extending proximally from the end effector, wherein the shaft assembly comprises: an outer tube 160; and an inner tube 170 movable relative to the outer tube, wherein the inner tube is operably coupled to the clamp arm, wherein the clamp arm is configured to move between the open position and the closed position based on movement of the inner tube, wherein proximal movement of the inner tube moves the clamp arm towards the closed position, and wherein the inner tube is configured to apply a closure force to the clamp arm (paragraph 0096); an ultrasonic waveguide 179 extending proximally from the ultrasonic blade through the shaft assembly, wherein the ultrasonic waveguide operably coupled to the ultrasonic transducer; a housing (fig. 2A, element 130) extending proximally from the shaft assembly, wherein the housing comprises an actuator 136, wherein the actuator is movable between an unactuated position and an actuated position, wherein the inner tube is configured to move proximally based on the actuator moving toward the actuated position, and wherein inner tube is configured to apply the closure force to the clamp arm based on movement of the actuator from the unactuated position toward the actuated position (paragraph 0069).
 Messerly discloses the invention essentially as claimed except for a force limiting system operably coupled to the actuator and the inner tube, wherein the force limiting system is configured to limit the closure force the inner tube can provide to the clamp arm based on movement of the actuator from the unactuated position toward the actuated position. Lucey teaches surgical jaws having a spring-based force-limiting mechanism (fig. 2, elements 146 and 152), in order to limit the closure force (col. 11, line 61 to col. 12, line 10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Messerly with a spring-based force-limiting mechanism as taught by Lucey in order to limit the closure force.
Regarding claim 24, distal movement of the inner tube moves the clamp arm towards the open position (Messerly; paragraph 0096).
Regarding claim 25, the actuator is moveable relative to the housing between the unactuated position, the actuated position, and an intermediate position between the unactuated position and the actuated position, and wherein the force limiting system is configured to exclusively limit the closure force the inner tube can apply to the clamp arm based on movement of the actuator between the intermediate position to the actuated position (Lucey; col. 11, line 61 to col. 12, line 10; movement from the unactuated to intermediate position (i.e. up to 130 lbs) does not cause compression of the spring; movement from the intermediate to actuated position does).
Regarding claim 26, the force limiting mechanism comprises a proximal spring (Lucey; fig. 2, element 152) and a distal spring 146.
Regarding claim 27, the distal spring (Lucey; fig. 2, element 146) is operably coupled to the inner tube, wherein the distal spring is configured to provide the closure force to the inner tube (col. 11, ll. 61-64; below 130 lbs, the distal spring pushes element 143), and wherein the proximal spring 152 is configured to limit the closure force the distal spring can provide to the inner tube (element 152 provides the counter force to prevent axial movement of element 143 when the force applied to the trigger exceeds 130 lbs).
Regarding claims 28 and 29, modified Messerly discloses the invention essentially as claimed except wherein the distal spring is preloaded at less than 10 pounds and the proximal spring is preloaded at about 12.5 pounds. However, like the instant application, Messerly discloses an ultrasonic cutter (paragraph 0090). Furthermore, it is well known that different types of tissue (e.g. bone and fat) permit different clamping forces. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the spring values, in order to accomplish the shared purpose of clamping and severing tissue.
Regarding claim 30, Messerly discloses a surgical instrument, comprising: an end effector comprising an ultrasonic blade (fig. 3, element 88); and a clamp arm 300 pivotable relative to the ultrasonic blade between an open position and a closed position; an actuation member 170 operably coupled to the clamp arm, wherein the clamp arm is moveable between the open position and the closed position based on axial movement of the actuation member, wherein proximal movement of the actuation member moves the clamp arm towards the closed position, and wherein the actuation member is configured to apply a closure force to the clamp arm (paragraph 0096).
Messerly discloses the invention essentially as claimed except for a force control system comprising a distal spring and a proximal spring, wherein the distal spring is configured to provide the closure force to the actuation member, and wherein the proximal spring is configured to limit the closure force the distal spring can provide to the actuation member. Lucey teaches surgical jaws having a force control system (fig. 2, elements 146 and 152), in order to limit the closure force (col. 11, line 61 to col. 12, line 10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Messerly with a force limiting mechanism as taught by Lucey, in order to limit the closure force.
Regarding claim 31, an actuator (Messerly; fig. 3, element 138) is moveable relative to the housing between the unactuated position, the actuated position, and an intermediate position between the unactuated position and the actuated position, and wherein the proximal spring 152 is configured to exclusively limit the closure force the distal spring 146 can apply to the actuation member based on movement of the actuator between the intermediate position to the actuated position (Lucey; col. 11, line 61 to col. 12, line 10; movement from the unactuated to intermediate position (i.e. up to 130 lbs) does not cause compression of the spring 146; movement from the intermediate to actuated position does).
Regarding claims 32 and 33, modified Messerly discloses the invention essentially as claimed except wherein the distal spring is preloaded at less than 10 pounds and the proximal spring is preloaded at about 12.5 pounds. However, like the instant application, Messerly discloses an ultrasonic cutter (paragraph 0090). Furthermore, it is well known that different types of tissue (e.g. bone and fat) permit different clamping forces. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the spring values, in order to accomplish the shared purpose of clamping and severing tissue.

Response to Arguments
Applicant's arguments filed 6 October 2022 have been fully considered but they are not persuasive.
In response to applicant’s claim 14 argument on page 8 that the trigger and inner tube of Lucey are decoupled when limiting the closure force, examiner notes that the passage cited by applicant refers to a situation where the jaws are clamped on a rigid object. In such a situation, applicant’s springs would also absorb all of the trigger movement and thereby decouple the movement of the trigger from the movement of the inner tube. During normal use, Lucey’s spring 152 limits the closure force without decoupling movement of the trigger and the inner tube.
In response to applicant’s claim 22 argument on page 10 that spring 152 of Lucey does not limit the closure force the inner tube is configured to provide to the clamp arm, examiner notes that the spring produces a force opposite to the force produced by actuating the trigger. Therefore, it limits the closure force.
In response to applicant’s claim 30 argument on page 10 that the spring 146 is not configured to deform to provide the closure force, examiner notes that, as spring 146 is further compressed, it applies a greater force distally even if the housing 144 does not move due to resistance from the object being clamped.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771     
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771